DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102017217645.8, filed on 10/05/2017 was received with the present application.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Pfeifer et al. (U.S. PGPUB 2016/0146312A1 hereinafter referred to as “Pfeifer-I”).

In regards to claim 1, Pfeiffer-I teach (Figures 9-10) a belt-tensioning device (belt tensioning device 2) for a belt drive (belt drive illustrate in figure 5) of an internal combustion engine (main engine of the motor vehicle, as described in paragraph 0042), comprising: an electric machine (accessory 35, which is a generator/ dynamo as described in paragraphs 0054-0055) with a first drive belt pulley (pulley 40) that is drivable about a drive axis (axis extending through the center of the pulley 40) by a drive shaft (drive shaft of the accessory 35, as described in paragraph 0055); a second drive belt pulley (another pulley of the belt drive illustrate in figure 5); an endless belt (belt 39) that is looped around the first drive belt pulley (pulley 40) and the second drive belt pulley (another pulley of the belt drive illustrate in figure 5); a housing (base member/ housing 3); a first spring arm (first tensioning arm 4) and a second spring arm (second tensioning arm 6) that are pivotably mounted on the housing (base member/ housing 3) about a common pivot axis (first pivot axis A4/ second pivot axis A6); a first tensioning roller (first tensioning roller 5) and a second tensioning roller (second tensioning roller 7) having a respective axis of rotation (first axis of rotation A5 and second axis of rotation A7) that are parallel to the drive axis (axis extending through the center of the pulley 40); the first tensioning roller (first tensioning roller 5) and the second tensioning roller (second tensioning roller 7) being respectively rotatably mounted on the first spring arm (first tensioning arm 4) and the second spring arm (second tensioning arm 6); the first spring arm (first tensioning arm 4) and the second spring arm (second tensioning arm 6) being supported against one another; the first spring arm (first tensioning arm 4) and the second spring arm (second tensioning arm 6) configured to press the endless belt (belt 39) together via the first tensioning roller (first tensioning roller 5) and the second tensioning roller (second tensioning roller 7) in a region of the first drive belt pulley (belt 39); a third spring arm (first bow-shaped spring 25 of the spring arrangement 8) and a fourth spring arm (second bow-shaped spring 25′ of the spring arrangement 8) respectively disposed adjacent to the first spring arm (first tensioning arm 4) and the second spring arm (second tensioning arm 6); and a setting element (securing pin that is pushed into the first bore 33 and the second bore 34, as described in paragraph 0053); wherein, the third spring arm (first bow-shaped spring 25) and the fourth spring arm (second bow-shaped spring 25′) are adjustable by the setting element (securing pin that is pushed into the first bore 33 and the second bore 34) such that a respective spring force of said third spring arm (first bow-shaped spring 25) and said fourth spring arm (second bow-shaped spring 25′) assists/ or does not assist a respective spring force of the first spring arm (first tensioning arm 4) and the second spring arm (second tensioning arm 6) on the endless belt (belt 39) (as disclosed in paragraph 0053, the securing pin inserted through the first bore 33 of the first tensioning arm 4 and the second bore 34 of the second tensioning arm 6 in order to maintain the first bow-shaped spring 25 and the second bow-shaped spring 25′ of the spring arrangement 8 in their expanded conditions/ pretensioned positions, while the securing pin is removed from the first bore 33 and the second bore 34 in order to allow the first bow-shaped spring 25 and the second bow-shaped spring 25′ to achieve their relaxed conditions so as to apply corresponding spring loads on the first tensioning arm 4 and the second tensioning arm 6; where the first tensioning roller 5 of the first tensioning arm 4 and the second tensioning roller 7 of the second tensioning arm 6 displaces towards each other or towards the belt 39 under the corresponding spring loads of the first bow-shaped spring 25 and the second bow-shaped spring 25′, only when the securing pin is removed from the first bore 33 and the second bore 34; therefore, said securing pin acts to either assist or prevent the first bow-shaped spring 25 and the second bow-shaped spring 25′ from providing a spring loads to first tensioning arm 4 and the second tensioning arm 6 that subsequently uses said spring loads to press on the belt 39 via the first tensioning roller 5 and the second tensioning roller 7) (see also paragraphs 0061-0062).

In regards to claims 2-3, Pfeifer-I teach all intervening claim limitations as shown above. Pfeifer further teach (Figures 9-10), the first spring arm (first tensioning arm 4) and second spring arm (second tensioning arm 6) being disposed coaxial with the third spring arm (first bow-shaped spring 25 of the spring arrangement 8) and fourth spring arm (second bow-shaped spring 25′ of the spring arrangement 8); and the first spring arm (first tensioning arm 4) and second spring arm (second tensioning arm 6) being disposed axially spaced apart from the third spring arm (first bow-shaped spring 25) and fourth spring arm (second bow-shaped spring 25′). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew et al. (U.K. Patent Application GB2545213A hereinafter referred to as “Andrew”), and further in view of Pfeifer et al. (U.S. PGPUB 2019/0120345A1 hereinafter referred to as “Pfeifer-II”).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

In regards to claim 1, Andrew teach (Figures 1-5) a belt-tensioning device (apparatus 101) for a belt drive (drive system 302) of an internal combustion engine (internal combustion engine 303), comprising: an electric machine (starter generator 103) with a first drive belt pulley (starter generator pulley 107) that is drivable about a drive axis (axis 108) by a drive shaft (rotor of the starter generator 103, as described in page 7, line 20-22); a second drive belt pulley (crankshaft pulley 401/ water pump pulley 402/ air-conditioner pulley 403); an endless belt (belt 102) that is looped around the first drive belt pulley (starter generator pulley 107) and the second drive belt pulley (crankshaft pulley 401/ water pump pulley 402/ air-conditioner pulley 403); a housing (fixed part 112 of the supporting structure 104); a first spring arm (first part 115 of the supporting structure 104) and a second spring arm (second part 116 of the supporting structure 104) that are pivotably mounted on the housing (fixed part 112) about a common pivot axis (axis 108); a first tensioning roller (first pulley 105) and a second tensioning roller (second pulley 106) having a respective axis of rotation (axis of rotation 109 and axis of rotation 111) that are parallel to the drive axis (axis 108); the first tensioning roller (first pulley 105) and the second tensioning roller (second pulley 106) being respectively rotatably mounted on the first spring arm (first part 115) and the second spring arm (second part 116); the first spring arm (first part 115) and the second spring arm (second part 116) being supported against one another (as described in page 9, line 10-17); the first spring arm (first part 115) and the second spring arm (second part 116) configured to press the endless belt (belt 102) together via the first tensioning roller (first pulley 105) and the second tensioning roller (second pulley 106) in a region of the first drive belt pulley (starter generator pulley 107); a third spring arm (separating means/ spring means 207) that is disposed adjacent to the first spring arm (first part 115) and the second spring arm (second part 116) to provide a spring force to said first spring arm (first part 115) and said second spring arm (second part 116). Yet, Andrew fails to explicitly teach, the belt-tensioning device (apparatus 101) including a fourth spring arm that is also disposed adjacent to the first spring arm (first part 115) and the second spring arm (second part 116), and a setting element that is configured to adjust the spring force of the third spring arm (separating means/ spring means 207) and a fourth spring arm so as to assists/ not assist a respective spring force of the first spring arm (first part 115) and the second spring arm (second part 116) on the endless belt (belt 102) (see also .
Whereas, Pfeifer-II teach (Figures 1A-1D) a belt-tensioning device (belt tensioning device 2) comprising: a housing (base member 3); a first spring arm (first tensioning arm 4) and a second spring arm (second tensioning arm 6) that are pivotably mounted on the housing (base member 3) about a common pivot axis (pivot axis ‘A’); a first tensioning roller (tensioning roller 5) and a second tensioning roller (tensioning roller 7) having a respective axis of rotation (axis of rotation extending through the corresponding centers of the tensioning roller 5 and tensioning roller 7) that are parallel to a drive axis (pivot axis ‘A’); the first tensioning roller (tensioning roller 5) and the second tensioning roller (tensioning roller 7) being respectively rotatably mounted on the first spring arm (first tensioning arm 4) and the second spring arm (second tensioning arm 6); the first spring arm (first tensioning arm 4) and the second spring arm (second tensioning arm 6) being supported against one another; the first spring arm (first tensioning arm 4) and the second spring arm (second tensioning arm 6) configured to press an endless belt (as disclosed in paragraphs 0037, 0043, 0046, and 0050) together via the first tensioning roller (tensioning roller 5) and the second tensioning roller (tensioning roller 7); a third spring arm (first spring 25 of the spring arrangement 8) and a fourth spring arm (second spring 25′ of the spring arrangement 8) respectively disposed adjacent to the first spring arm (first tensioning arm 4) and the second spring arm (second tensioning arm 6); and a setting element (adjustment means 22 and the securing pin that is inserted through a first bore 33/ second bore 34 as described in paragraph 0050); wherein, the third spring arm (first spring 25) and the fourth spring arm (second spring 25′) are adjustable by the setting element (adjustment means 22 and the securing pin that is inserted through a first bore 33/ second bore 34) such that a respective spring force of the third spring arm (first spring 25) and the fourth spring arm (second spring 25′)) assists/ or does not assist a respective spring force of the first spring arm (first tensioning arm 4) and the second spring arm (second tensioning arm) on the endless belt (paragraphs 0046-0050 disclose, the securing pin being inserted through the first bore 33 of the first tensioning arm 4 and the second bore 34 of the second tensioning arm 6 so as to prevent the first spring 25 and the second spring 25′ from applying a spring load/ force on said first tensioning arm 4 and said second tensioning arm 6; and the adjustment means 22 being configured to control when the spring load/ force of the second spring 25′ is applied to the first tensioning arm 4 and the second tensioning arm 6 so as to urge said first tensioning arm 4 and said second tensioning arm 6 towards each other. Therefore, the securing pin and the adjustment means 22 selectively adjust the amount of spring load/ force being provided to the first tensioning arm 4 and the second tensioning arm 6 by the first spring 25 and the second spring 25′) (see also paragraphs 0036-0051).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention configure Andrew’s belt-tensioning device with a third spring arm, a fourth spring arm, and a setting element, in the manner suggested by Pfeifer-II; where said setting element is designed to adjust the amount of spring force being applied to the first and the second spring arms by the corresponding third and fourth spring arms. Such a modification would facilitate easy installation of the belt-tensioning device (i.e. by preventing the spring force of the third and fourth spring arms from influencing the first and the second spring arms to move towards and apply a force on the endless belt), and would also allow a user to adjust the preferred amount of tension being applied to the endless belt by the first tensioning roller/ first spring arm and the second tensioning roller/ second spring; which will improve the overall operative functionality and performance of the belt-tensioning device.

In regards to claims 2-3, Andrew in view of Pfeifer-II teach all intervening claim limitations as shown above. Pfeifer further teach (Figures 1A-1D), the first spring arm (first tensioning arm 4) and second spring arm (second tensioning arm 6) being disposed coaxial with the third spring arm (first spring 25 of the spring arrangement 8) and fourth spring arm (second spring 25′ of the spring arrangement 8); and the first spring arm (first tensioning arm 4) and second spring arm (second tensioning arm 6) being disposed axially spaced apart from the third spring arm (first spring 25) and fourth spring arm (second spring 25′). Consequently, when the belt-tensioning device taught by Andrew is modified using the suggestions of Pfeifer-II as detailed above in the claim 1 rejection statement, it is clear that the resulting belt-tensioning device does include the specific structural arrangement recited within claims 2-3 limitations. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to carry out such a modification for the same reasons set forth above in the claim 1 rejection statement.

Allowable Subject Matter

Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the following reasons:
In regards to claim 4, Pfeifer-I or alternatively Andrew in view of Pfeifer-II, teach all intervening claim limitations as shown above. However, Pfeifer-I, Andrew, and Pfeifer-II, either individually or in combination, all fail to disclose or suggest, the setting element in the belt-tensioning device being an electromechanical or hydraulic setting element. On the contrary, the setting element in the belt-tensioning device taught by Pfeifer-I is a securing pin that is inserted through respective bored in the first and second spring arms, while Pfeifer-II employs both a securing pin and threaded screw-threaded bore mechanical arrangement as the setting element in the belt-tensioning device. Furthermore, one of ordinary skill in the art would not had sufficient evidence/ motivation, rational to convive replacing the setting element in the belt-tensioning devices proposed by either Pfeifer-I or by Andrew in view of Pfeifer-II, with an electromechanical or hydraulic setting element; specifically because, such a modification would require a significant alterations to the overall structure of said belt-tensioning devices without providing any additional structural, functional, and/ or performance benefits. Thus, claim 4 limitations appears to include allowable subject matter over the prior art of record; specially when said limitations are considered in light of applicant’s specification and collectively along with the limitations in parent claim 1.

In regards to claims 5-6, Pfeifer-I or alternatively Andrew in view of Pfeifer-II, teach all intervening claim limitations as shown above. Yet, Pfeifer-I, Andrew, and Pfeifer-II, all fail to disclose or render obvious, the first spring arm, the second spring arm, the third spring arm, and the fourth spring arm, all having a substantially rectangular/ square cross section or having a substantially round/ oval cross section. In fact, Pfeifer-I and Pfeifer-II, both teach the first spring arm and the second spring arm of the belt-tensioning device having substantially L-shaped cross-sections, while the third spring arm and the fourth spring arm having substantially round cross-sections. In other words, the first and second spring arms in belt-tensioning devices taught by both Pfeifer-I and Pfeifer-II has a distinct cross-sectional profile compare to the cross-sectional profile of the third and fourth spring arms in said belt-tensioning devices. In addition, all other cited prior art refences, also fail to teach or suggest, the first spring arm, the second spring arm, the third spring arm, and the fourth spring arm in a belt-tensioning device, all having the same cross-section, as explicitly recited within claims 5-6. Resultingly, claims 5-6 limitations appears to include allowable subject matter over the prior art of record; especially when said limitations are considered collectively with the intervening limitations of parent claim 1.

Response to Arguments

With respect to applicant’s arguments in pages 4-6 of the remarks filed on 04/05/2022, regarding the 35 U.S.C. 112(f) interpretation of the claim 1 limitation “a setting element” and the resulting 35 U.S.C. 112(b) rejections of claims 1-6, all have been fully considered and are persuasive. Therefore, said 35 U.S.C. 112(b) rejections have been withdrawn. However, upon further consideration, a new grounds of rejection is made for claims 1-3 under 35 U.S.C. 102(a)(1)/ 102(a)(2) and under 35 U.S.C. 103, based on teachings of Pfeifer-I and based on teachings of Andrew in view of Pfeifer-II, as detailed above.

With respect to applicant’s arguments in pages 6-7 of the remarks filed on 04/05/2022, regarding the drawing objections set forth in the previous office action (dated 01/06/2022), all have been fully considered and are persuasive. Therefore, the previously set forth drawing objections has been withdrawn.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654